Title: From George Washington to Gouverneur Morris, 6 November 1779
From: Washington, George
To: Morris, Gouverneur


        
          Dear Sir,
          West-point Novr 6th 1779.
        
        Your favor of the 21st ulto did not reach me till a longer time after its date, than is usual between this and Philadelphia.
        I cannot for a variety of reasons which will occur to you, undertake to designate the persons who shd receive the provision of Congress—or to fix upon the Sums which might be adequate. They are points of too great delicacy for me to interfere in.
        The Committee on the business will of course have a list of all the appointments in the Army before them, with the pay and emoluments annext to each. they will also know the services of each Officer, and from thence they will be able to determine who are yet to be considered, and what present & future provision will be just.
        I am exceedingly happy in your postscript; for I am a great friend to harmony at all times, and especially in public Councils.
        I send a new York paper of the 26th ulto to the President of Congress—which will shew you according to the enemys Accts how matters were in August with respect to the combined fleets & Sir Chas Hardy, and that the Inhabitants on the coast of England seemed to be at least as much alarmed as we used to be—I hope the panic will extend pretty generally through the

Kingdom, and that we shall feel the good effects of it. I cannot say more, having, I cannot tell you how much, pressing business before me. I am sincerely & Affectly Yrs
        
          Go: Washington
        
      